DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed 08/17/2022.  Claims 1, 2,8-9,15, 16 have been amended. Claims 5, 6, and 18-20 have been canceled previously. Therefore, claims 1-4, 7-17 and 21-24, are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant's arguments, see pages 9-11, filed 08/17/2022, with respect to the rejection of claims 1-4, 7-17 and 21-24 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Muller, US 20140011595 A1 (hereinafter “Muller”) and further in view of Wolters, US 20140335963 A1 (hereinafter “Wolters”).
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Muller does not disclose or teach "capturing gamer experiences with personality profile automated measurements (P-PAM), wherein capturing gamer experiences comprises identifying the top design modules the gamer found most engaging." (page 11). 
In response to applicant's argument a:  The argument is Muller does not disclose identifying the top design modules the gamer found most engaging.
Wolters discloses in paragraph 0042 that the weighted exponential moving average of the online engagement scores of the group of players of the online game is used to determine an online engagement threshold value of a churn prediction model for the online game. The churn prediction model is generated by training a simple naive Bayesian classifier that computes the posterior probabilities of a player to be a likely churner based on the learned distributions as well as the priors. For example, the prior probabilities turn out to be 60% for a user to stay in the game and 40% for a user to churn. In that example, the churn model derives a threshold value of 2.4 for the engagement score, meaning that the churn model predicts a player to be a churner if the engagement score is below that threshold value of 2.4.

Muller does not disclose or teach "dynamically validating the gamer psychosocial profile with P-PAM, where P-Pam provides real-time validation of gamer assumptions, where P-Pam provides real-time reassigned to meet the gamers changing psychosocial profile." (page 11). 
In response to applicant's argument b: The argument is that Muller does not make assumptions for the gamer related to their psychosocial profile, and Muller does not provide real time validation of the assumptions. 
	Muller teaches in para 0096-0098 for the system may also use GPS data to match players based on their location, thereby allowing players to meet people in their general vicinity (e.g., neighborhood, zip code, city, state). The system may also use the GPS data for exclusionary purposes (e.g., to prevent a player from interacting online with people in certain areas, such as people in the same neighborhood or city). See also para 0229-0232. Note: The claim limitation requires real-time validation of the computer system’s assumptions for the gamer.  

Claim Objections
The following claims are objected to because of the following informalities:  
Claims 1, 8 and 15 recite “design module” and “assigned modules” are unclear whether these two are referring to same claim elements. 
Claims 2, 9, and 16 recite “gaming module”, “game module” are unclear whether these two are referring to the same claim elements. 
Applicant is suggested to use consistent claim term throughout all claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, US 20140011595 A1 (hereinafter “Muller”) and in view of Wolters, US 20140335963 A1 (hereinafter “Wolters”).

As to claims 1, 8 and 15,
Muller teaches a method comprising: 
receiving, by a computer system, gaming history data associated with a gamer profile (Muller, para 0135, by analyzing player information over time (i.e., receive gaming history data), by tracking this information over time, the system can identify areas where players (previously identified as role-players or not) habitually engage in these activities. Thus, the system may first identify one or more role players based on their actions in a particular place. Over time, by continuing to track these players (i.e., gamer profile), the system may identify other locations where these players engage in similar activities); 
providing, based on the gaming history data, a selection of two or more gamer clusters to a gamer(Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people (i.e., gamer cluster) with para 0093 for As described herein, aspects of the invention help players to self-select for such affinity groups, but the system also provides an automated fashion for classifying, matching, joining, or otherwise identifying players, for example similar or like-minded players, within a given world or across various worlds or even among various different games or other networked activities);
receiving a choice of a first cluster of gamers from the gamer (Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people with para 0093 for As described herein, aspects of the invention help players to self-select (i.e., a choice) for such affinity groups, but the system also provides an automated fashion for classifying, matching, joining, or otherwise identifying players, for example similar or like-minded players, within a given world or across various worlds or even among various different games or other networked activities);
developing a psychosocial profile for the gamer using a known history of choices, preferences and engagement for the gamer (Muller, para 0060, the system characterizes users who are undertaking an endeavor or activity via data processing devices, where the data processing devices are connected via a data network. The system obtains data regarding the user's interactions with a software application associated with the endeavor or activity. The system then analyzes the data regarding the user's interactions with the software application, and, based on the analyzing, characterizes the user's behaviors, propensities and/or affinities/dislikes. With para 0229-0230, An example of a data structure or table for storing certain data from players is shown in Table 4 below. The data structure or table may be stored with the player's profile noted above. The system may continually modify or update this data structure or table as the player plays games or undertakes other online endeavors, and the system uses such a data structure/table for matching);
capturing gamer experiences with personality profile automated measurements (P-PAM) (Muller, para 0229-0230 The data structure or table may be stored with the player's profile noted above. The system may continually modify or update this data structure or table as the player plays games or undertakes other online endeavors, and the system uses such a data structure/table for matching), 
assigning, by the computer system, the gamer profile to the first cluster of gamers based on the choice (Muller teaches in para 0264: while described herein as matching players, the system can provide greater granularity and match characters of players. Thus, the particular player may be matched with other players, and the system may further provide matches between the particular player's characters and the characters of other players in that group with para 0093 for like-minded players); 
recording, by the computer system, game play data associated with the gamer profile (Muller teaches in para 0130: The system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits, NPCs spoken to, etc. The map also shows the castle 340, party 325, forest 345 of FIG. 3. By monitoring the player within the virtual world, the system can determine typical gameplay for that player, map areas of the virtual world to particular activities performed by the player in that area, etc. For example, if the player has his character often go to the trade shop and spend many minutes, game cycles or even hours in the trade shop, the system can determine that he is likely fashioning items, such as arrows, to gain experience, equipment, gold or other game-related statistics.), 
wherein the game play data comprises in game choice of the gamer (Muller, para 0130, The system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits, NPCs spoken to, etc. The map also shows the castle 340, party 325, forest 345 of FIG. 3. By monitoring the player within the virtual world, the system can determine typical gameplay for that player, map areas of the virtual world to particular activities performed by the player in that area, etc. For example, if the player has his character often go to the trade shop and spend many minutes, game cycles or even hours in the trade shop, the system can determine that he is likely fashioning items (i.e., game choice of the gamer), such as arrows, to gain experience, equipment, gold or other game-related statistics); 
retrieving, by the computer system, in game choices from the game play data (Muller, para 0134 and 0141 for the system may retrieve information pertaining to the types of characters associated with a player and certain attributes of those players, such as character levels, experience points, attributes, the rate at which this information changes, the players and characters that the player plays with, the types of monsters or characters with which the player engages in battle, the types of spells or abilities that the player frequently uses for different types of characters, the frequency with which players engage in battle, and so on.);
identifying, by the computer system based on the in game choices, a first set of features of the first cluster of gamers that may indicate low engagement (Muller, para 0254 The system helps foster community by analyzing user behavior, characterizing users from the analysis, and then aggregating or otherwise grouping users together based on positive or negative correlations determined. The system can match a given player to another similar player, a given player with a group of similar players, or groups of similar players together. Thus, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations, such as likely matches or lack of compatibility (i.e.,low engagement), among players.); 
dynamically validating the gamer psychosocial profile with the P-PAM, wherein the P-PAM provides real-time validation of the computer system’s assumption for the gamer (Muller, para 0229-0230, The data structure or table may be stored with the player's profile noted above. The system may continually modify or update this data structure or table as the player plays games or undertakes other online endeavors, and the system uses such a data structure/table for matching, as described herein), 
wherein P-PAM provides real-time reassignment to meet a changing psychosocial profile of the gamer (Muller, para 0230, players may want to be matched with players based on a combination of a motion preference and the type of game being played. For example, a player playing an action or sports game may wish to play with players who move a lot while players playing a strategy game that does not encourage movement may wish to play with players who exhibit less motion with 0230 for The data structure or table may be stored with the player's profile noted above. The system may continually modify or update this data structure or table as the player plays games or undertakes other online endeavors, and the system uses such a data structure/table for matching, as described herein),
comparing an execution of the gamer and interest of the gamer in various design modules against those of assigned modules for different gamer clusters (Muller, para 0131-0132, data representing locations within the game/world/endeavor, and time data representing how long the user spends in those locations. This data may be based on a grid, Cartesian coordinate system, or other location determination system. The system calculates at least one statistic or metric of the user's movement (i.e., execution of the gamer) within the game/world/endeavor and determines a characteristic of the user by comparing the calculated statistic/value to a predetermined threshold or parameter (i.e., assigned modules for different gamer clusters). The system can then associate that determined characteristic with the user and store it in a database for later use, such as for player classification and/or matching);
determining, based on the identified first set of features, the dynamic validation, and the comparison, that gamer engagement is low for the first cluster of gamers (Muller, para 0254 The system helps foster community by analyzing user behavior, characterizing users from the analysis, and then aggregating or otherwise grouping users together based on positive or negative correlations determined. The system can match a given player to another similar player, a given player with a group of similar players, or groups of similar players together. With para 0229-0232 for The data structure/table of Table 4 can include many other metrics, or include fewer metrics. Further, a user may have multiple profiles associated with different user IDs, games, or activities each with different characters and associated statistics. As shown above, an overall metric of a player's effectiveness can be represented by gold gained per session, experience points gained per session, damage dealt to opponents per session, and/or other metrics. A grinder would typically have higher experience points per session and/or higher damage dealt per session, and likely also higher than average gold obtained per session. However, a player with a high gold gained per session with associated commands indicating trades could represent a player who likes to optimize his character or otherwise trade (e.g. a trader's). While most metrics are shown above as being dependant on or compared to a given gaming session, other comparators may be employed, such as being dependent on the party, on a particular level of character, on all players within the game, and so forth. In other words, the system can normalize metrics based on a variety of factors. Further, the system can normalize metrics based on equipment weightings (described herein)); 
correlating, by the computer system based on the in game choices, the first set of features to a possible solution (Muller, para 0254, the system can identify a player or group of players (i.e., first cluster) from the database, identify certain criteria (i.e., features), such as core criteria, for him/them, identify player characteristics, and determine positive and negative correlations, such as likely matches or lack of compatibility (i.e., possible solution), among players); and 
based on the correlating, P-PAM providing real-time reassignment of the gamer profile into a second cluster of gamers to meet the changing psychosocial profile of the gamer, wherein the reassigning addresses the possible solution (Muller, para 0096 and 0098, the system may incorporate the physical movement captured by motion sensors, such as Nintendo Wii controllers, as a basis for matching players. For example, players who tend to incorporate a lot of motion into their playing style may prefer to play with players having a similar play style and avoid players who play with very little motion. Furthermore, players may want to be matched with players based on a combination of a motion preference and the type of game being played. For example, a player playing an action or sports game may wish to play with players who move a lot while players playing a strategy game that does not encourage movement may wish to play with players who exhibit less motion. With para 0255, the system may have analyzed a player and noticed that the player likes to move around multiple zones within a virtual world, and thus the system has characterized that player as an explorer. Therefore, the system can match that player with fellow players (i.e., reassigning) who are explorers and like to move about and explore the virtual world. Alternatively, the system may have analyzed the player's communications and determine that the player is most accurately characterized as a role-player, and thus the system matches that player with fellow role players. Indeed, as described herein, the system may even segregate such like players to common servers or shards so that only players that share those characteristics play together).  
Even though Muller teaches capturing gamer experiences with personality profile automated measurements (P-PAM), Muller does not explicitly teach wherein capturing gamer experiences comprises identifying the top design modules the gamer found most engaging.
However, Wolters teaches capturing gamer experiences comprises identifying the top design modules the gamer found most engaging (Wolters, para 0042 that the weighted exponential moving average of the online engagement scores of the group of players of the online game is used to determine an online engagement threshold value of a churn prediction model for the online game. The churn prediction model is generated by training a simple naive Bayesian classifier that computes the posterior probabilities of a player to be a likely churner based on the learned distributions as well as the priors. For example, the prior probabilities turn out to be 60% for a user to stay in the game and 40% for a user to churn. In that example, the churn model derives a threshold value of 2.4 for the engagement score, meaning that the churn model predicts a player to be a churner if the engagement score is below that threshold value of 2.4. see also para 0040);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Muller by adding the online engagement score module to computes online engagement scores for the group of players and assign score based on online engagement to determine most engaging as taught by Wolters. 
As to claims 2, 9 and 16, 
The combination of Muller and Wolters teaches receiving, by the computer system, gaming history data associated with one or more gamer profiles assigned to the first cluster of gamers (Muller teaches in para 0135: by tracking player information over time, player is identified as role player or other type of player); 
based on the gaming history data associated with the one or more gamer profiles assigned to the first cluster of gamers (Muller teaches in para 0135: player type as role player), 
selecting, by the computer system, an initial gaming module among a plurality of initial gaming modules (Muller teaches in para 0183: a player may be able to configure separate instances of the user interface for different games, such as different preference interfaces or sections of an interface for different games.  For example, in one game a player may have a strong preference for playing with players in a similar age bracket whereas in other games age is not a factor for that player);
recording, by the computer system, the game play data associated with the one or more gamer profiles (Muller teaches in para 0130: the system tracks player movement and interaction of all player within the game); 
based on the game play data associated with the one or more gamer profiles and the gaming history data associated with the one or more gamer profiles assigned to the first cluster of gamers (Muller teaches in para 0273: if the player's profile indicates he is a grinder, then the system will recommend (or simply place) the player in a new virtual world that appeals to grinders), identifying, by the computer system, one or more candidate game modules (Muller teaches in para 0183: player is provided with option to select different game); and
displaying, by the computer system, choices of a plurality of the one or more candidate modules to one or more gamers associated with the one or more gamer profiles assigned to the first cluster of gamers on a display logically connected to the computer system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players). AUS820160377US01 Page 43 of 48  
As to claims 3, 10 and 17,
The combination of Muller and Wolters teaches the selecting comprises: displaying choices of the plurality of initial gaming modules on the display logically connected to the system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players); and 
receiving a selection of the initial gaming module from the choices of the plurality of initial gaming modules (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players).  
As to claims 4, and 11
The combination of Muller and Wolters teaches receiving, by the computer system, a choice of one of the one or more candidate gaming modules (Muller teaches in para 0181: the system receives user input or otherwise determines that a first user is not compatible with at least a first character of a second user.  Based on this determination, the system excludes on or more other characters (some or all) of the second user from interactions with the first player in some manner).  

As to claims 7 and 14,
The combination of Muller and Wolters teaches assigning, by the computer system gaming tasks to the gamer profile based on the assigning (Muller teaches in para 0110: the system may statistically determine how quickly different users or groups achieve a particular goal or accomplish a task, for example how quickly they progress through a given level or area of an electronic game, and analyze the members of that group or characteristics of the users). 
As to claim 21,
The combination of Muller and Wolters teaches the possible solution is selected from the group consisting of: directing the gamer to a new gamer cluster with a different difficulty, directing the gamer to a new gamer cluster with a different module design, and directing the gamer to the new gamer cluster with a different approach to achieve a task (Muller, para 0123, 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. players who prefer to partake in combat with players who engage in a predetermined sequence or "rotation" of actions (e.g., attacking and casting spells in a particular order) to defeat a monster or complete a task may want to play with similar or like-minded players as opposed to players who improvise during battle or experiment with different techniques and tactics. This information allows the system to further match players together for a more enjoyable or enriching experience and avoid matching players in a manner that may create a less enjoyable experience for any players involved).
As to claim 22, 
The combination of Muller and Wolters teaches the gamer engagement is determined with feedback from game play (Muller, para 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. For example, the system may identify players that accept or complete the same quests or types of quests. As another example, the system may match players who tend to complete similar quests in similar amounts of time as this may provide an indication of each player's skill level and/or play style).
As to claim 23, 
The combination of Muller and Wolters teaches the feedback is selected from the group consisting of: continuing to use the game, a long break from use of a game, a feedback mechanism, dialog with other gamers (Muller, para 0141, through an API exposed by a game, the system may retrieve information pertaining to the types of characters associated with a player and certain attributes of those players, such as character levels, experience points, attributes, the rate at which this information changes, the players and characters that the player plays with, the types of monsters or characters with which the player engages in battle, the types of spells or abilities that the player frequently uses for different types of characters, the frequency with which players engage in battle, and so on. As another example, this and other types of information may be determined by intercepting and processing data from video RAM).
As to claim 24,
The combination of Muller and Wolters teaches the first cluster of gamers has a predicted choice path; and Page 8 of 12Appl. No. 15/802,595 Reply to Office Action of July 08. 2021 wherein the determination that the gamer engagement is low includes determining that the in game choices of the gamer do not match the predicted choice path (Muller, para 0181 for an example of a user interface or a screen 800 is shown that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players. As shown, the screen 800 includes multiple user interface elements, such as sliders that allow the player to indicate a degree of or level of preference, for example, between "Less," "Neutral," and "More" for particular characteristics. For example, a player who is not concerned with the age of the players she plays with may move the "Age" slider closer to the "Less" end of the spectrum).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Baughman et al. (US 20140108310 A1) discloses a system, method and program product for optimizing a team to solve a problem. The system includes: a team building system for building a fundamental analytic team from a database of analysts to solve an inputted problem, wherein the fundamental analytic team includes at least one cluster of analysts characterized with specificity and at least one cluster of analysts characterized with sensitivity; and a problem analysis system that collects sensor data from the fundamental analytic team operating within an immersive environment, wherein the problem analysis system includes a system for evaluating the sensor data to identify a bias condition from the fundamental analytic team, and includes a system for altering variables in the immersive environment in response to a detected bias condition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



9/15/2022

/NARGIS SULTANA/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164